Case 2:15-cv-08038-SDW-SCM Document 202 Filed 09/15/20 Page 1 of 1 PageID: 2245




 NOT FOR PUBLICATION


                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


  MICHAEL N. BRIGHT,
                                                       Civil Action No. 15-08038 (SDW) (SCM)
                        Plaintiff,

  v.                                                   ORDER

  CHRISTOPHER TYSON, et al.,
                                                       September 15, 2020
                        Defendants.




 WIGENTON, District Judge.

        Before this Court is Magistrate Judge Steven C. Mannion’s (“Judge Mannion”) Report and

 Recommendation (D.E. 201 (“R&R”)), dated August 27, 2020, which recommends that the Court

 dismiss this case and terminate Cole Schotz P.C.’s pro bono representation of Plaintiff Michael N.

 Bright. No objections to the R&R were filed. This Court has reviewed the reasons set forth by

 Judge Mannion in the R&R and the other documents in this matter. Based on the foregoing, and

 for good cause shown, it is hereby

        ORDERED that the R&R of Judge Mannion is ADOPTED as the conclusions of law of

 this Court.

        SO ORDERED.

                                                              /s/ Susan D. Wigenton
                                                       SUSAN D. WIGENTON, U.S.D.J.

 Orig: Clerk
 cc:   Parties
       Magistrate Judge Mannion
